 Case 2:20-cv-00012-TSK Document 7 Filed 06/05/20 Page 1 of 1 PageID #: 147



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CINCINNATI INSURANCE
COMPANY, an Ohio Corporation,

           Plaintiff,

     v.                                 Civil Action No. 2:20-cv-12
                                             (Judge Kleeh)

PREMIER CONSTRUCTION SERVICES
LLC and ROBERT RIFFLE,

           Defendants.


                           ORDER OF DISMISSAL

     Pursuant to the Notice of Dismissal Without Prejudice [Dkt.

No. 6] and Fed. R. Civ. R. Civ. P. 41, the Court ORDERS this matter

DISMISSED WITHOUT PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this order

to counsel of record.

     DATED: June 5, 2020

                                        /s/ Thomas S. Kleeh
                                        THOMAS S. KLEEH
                                        UNITED STATES DISTRICT JUDGE
